Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 3/7/19 has been entered.  Claims 1-20 are pending.
2.	The IDS filed 3/7/19, 5/22/19, 9/16/19, 12/16/19 and 5/11/20 have been considered.
3.	The drawings are objected to because from the description in paragraph [0080] of the specification, reference label “790C” in Fig. 7C should designate “Information Desk” since the destination has been reversed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
4.	The disclosure is objected to because of the following informalities:
A.	In paragraph [0059], in the last line “430” should be --420--.
B. 	In paragraph [0073], in line 4 Fig. 6B shows a left turn, not a right turn from the stairway 620B.  
Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 is directed to “The device of claim 12”; however, claim 12 is a method claim.  Claims 14-16 are directed to “The method of claim 13; however, claim 13 is an apparatus (device) claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 2-5, the claims are unclear as it pertains to the limitation “within a geographical range” since no point of reference is provided.  It appears from paragraph [0049] of the specification that the range is relative to the start point (“information desk”).  The claim should include a point of reference to give the range limitation context.
B.	As per claims 13-16, note comments above for claims 2-5.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brush et al. (US 2010/0318293).
A.	As per claim 1, Brush discloses:
A device (Fig. 2) comprising: 
a processing unit (200); and 
a memory (202) coupled to the processing unit and storing instructions for execution by 5the processing unit [0032], the instructions, when executed by the processing unit, causing the device to perform acts comprising: 
obtaining a reference signal that includes time series data collected by at least one environment sensor (208, 210, 212) along a reference path from a start point to a destination [0036- trail activity app collects sensor data as device travels along a path]; 
extracting a movement event by identifying a pattern from the reference 10signal, the pattern describing measurements of the at least one environment sensor associated with a specific movement [0076- movements inferred from collected data]; and 
generating a navigation instruction indicating that the movement event occurs during a movement of the at least one environment sensor along the reference path (Fig. 4; [0026- navigation instructions provided to follow reference path].

C.	As per claims 3 and 4, as above whereby an accelerometer is provided (Fig. 2:208) for generating step counts [0047] and a barometer (Fig, 2:210) for generating altitude changes to detect up/down movements (i.e., stairs) [0047].
D.	As per claim 6, as above whereby one may create annotations relative to the path [0040- storing photos or recordable speech].
E.	As per claim 7, as above whereby as shown in Fig. 5 navigation instructions are sequentially provided as the mobile device moves along the path.
F.	As per claim 8, as above whereby the navigation instructions may be reversed to guide the user back to the start point from the destination point [0005, 0026- retrace their steps].
G.	As per claim 9, as above whereby a summary of the navigation instructions may be displayed on the device (Fig. 5).
H.	As per claim 10, as above whereby sensor measurements are obtained periodically as the mobile device travels along a path [0046- sampled at 10hz or other suitable frequency].
I.	As per claim 11, as above whereby the navigation instructions do not include a map of the reference path (Fig. 5).
J.	As per claims 12-20, as noted above for claims 1-4 and 6-11 whereby the processor executes instructions for performing the functions as noted above.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brush et al. (US 2010/0318293) in view of Shin et al. (US 2016/0223340).
	As per claims 5 and 16, Brush is applied as above whereby turning events are determined based on measurements provided by a compass (Fig. 2:212; [0024, 0033]).  The claimed invention differs in that a gyroscope is provided for providing the directional information.  However, one of ordinary skill in the navigation arts would have readily recognized that the information provided by the compass could alternatively be provided by other devices such as a gyroscope.  For example, Shin is in the same field of endeavor of navigation in which a travel path is recorded whereby direction information is provided by a .
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661